—Appeal from the judgment of Supreme Court, New York County (Robert Haft, J., on motion to suppress physical evidence; Jerome Marks, J., at hearing to suppress identification testimony; Edward McLaughlin, J., at trial and sentence), rendered June 6, 1990, convicting defendant, after a jury trial, of burglary in the second degree and two counts of robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years in prison, unanimously held in abeyance, the order summarily denying defendant’s motion to suppress physical evidence is reversed on the law, and the matter is remanded for a hearing on that motion.
The support offered for the defendant’s motion to suppress the physical evidence seized from him upon his arrest substantially complied with the requirements of CPL 710.60 (1) so as to warrant a hearing. Counsel adequately set forth the facts and circumstances surrounding the defendant’s arrest as well as the source of statements made by her upon information and belief (Matter of Tyrell B., 177 AD2d 375; see, People v Miller, 162 AD2d 248, lv dismissed 76 NY2d 895). It is noted that the People’s response to defendant’s motion did not specifically address the statements made in support of the motion concerning the legality of the police officer’s initial approach (cf., People v Miller, supra). Concur—Murphy, P. J., Wallach, Kupferman and Ross, JJ.